Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered December 4, 1985, convicting him of attempted murder in the second degree, rape in the first degree, and sodomy in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the People failed to prove his guilt of rape in the first degree and sodomy in the first degree beyond a reasonable doubt is without merit. Viewing the evidence adduced at trial in a light most favorable to the People (People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the defendant’s guilt. The defendant, with two codefendants, Omar Woods and Albert *736Woods, restrained the complainant in the codefendant Albert Woods’s apartment where the men forced her to have intercourse with them, sodomized her, and then beat and threatened her. Later the defendant and the codefendants took the complainant to a park where they repeatedly stabbed her. While the defendant did not actively participate in an act of sodomy, he stood by while his codefendant sodomized the complainant (People v Irving, 107 AD2d 944, 945).
The defendant’s argument that the verdict was against the weight of the evidence is also without merit. Upon the exercise of our factual review power (CPL 470.15 [5]), we find that the verdict was not against the weight of the evidence.
The defendant’s sentence to consecutive terms of imprisonment was proper inasmuch as his sexual attack on the complainant was separate and distinct from the subsequent stabbing (see, People v Brathwaite, 63 NY2d 839, 843; People v Ferkins, 116 AD2d 760).
We have examined the defendant’s remaining contentions and find them to be without merit. Hooper, J. P., Harwood, Balletta and Miller, JJ., concur.